NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  
Accordingly, claims 17-20 been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
biasing device in claim 4, line 3. This limitation invokes 112f  because the limitation has the generic place holder “device” in combination with the functional language “biasing” with no specific structure. Further, the specification does not disclose the structure of the biasing device.
biasing device in claim 6, line 4. This limitation invokes 112f  because the limitation has the generic place holder “device” in combination with the functional language “biasing” with no specific structure. Further, the specification does not disclose the structure of the biasing device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT

The application has been amended as follows:
Claims 17-20 have been deleted.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 10.
“a first support rod carriage slidably coupled to the spring positioning rod of and moveable within the first elongated rail, a second support rod carriage slidably coupled to the spring positioning rod of and moveable within the second elongated rail” (claim 1)
“a ball bearing collar configured to slideably couple with and move alonq a spring positioning rod disposed within an elonqated rail” (claim 10)

The prior art of record of Endelman et al (US 2005/0113227 A1), Liu et al (US 2019/0088160 A1), Solow et al (US 2012/0283078 A1), the second embodiment of Endelman et al (US 2005/0113227 A1), Olschansky et al. (US 5,125,648), Endelman et al (US 2013/0017935 A1) fail to teach or render obvious a pilates reformer wherein a first support rod carriage or a second support rod carriage or slidably coupled to the spring positioning rod of and moveable within the first elongated rail or the second elongated rail, wherein a ball bearing collar configured to slideably couple with and move alonq a spring positioning rod disposed within an elonqated rail, wherein the 

Further, Endelman et al (US 2013/0017935 A1) teaches a reformer exercise wherein the slide plate has a spring loaded locating ball mounted in a recess which allow the slide plate to move freely inside the rails. Endelman fails to teach a pilates reformer wherein a first support rod carriage or a second support rod carriage or slidably coupled to the spring positioning rod of and moveable within the first elongated rail or the second elongated rail, wherein a ball bearing collar configured to slideably couple with and move alonq a spring positioning rod disposed within an elonqated rail, wherein the spring positioning rod positioned within the first elongated rail or the second elongated rail. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784